DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 27, 2020.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Korean Patent Application No. KR10-2019-0087198, filed July 18, 2019, is acknowledged and accepted.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, 8, 10, 11, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more. With respect to claim 1, and similarly with respect to claim 11, the claims recite:


…determine whether to control charging of a battery of an image recording operation…

The foregoing limitations, as drafted, is an apparatus/method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. through observation) and mental process. With respect to claim 1, other than reciting “an input device” and “a controller configured to”, nothing in the claim element precludes the step from being performed in the mind, based upon observation. For example, receiving setting information can be performed through observation and determination can be performed in the mind, or even by hand on paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, which includes hand actuation, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites making a determination based upon received information, which can be performed within the mind.  However, this does not incorporate the abstract idea into any application, such as actually causing charging of a battery or an image recording operation to be performed, as recited in claims 3, 5, 7, 9, 13, 15, 17 and 19.  Additionally, the recitation of a controller, for performing the steps, merely recites a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and processing data) such that it amounts no more than mere instructions 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer programed, merely apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The Office further notes that dependent claims 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 do not appear to include any other feature to elevate the invention above an abstract idea.  Accordingly, under its broadest reasonable interpretation, these claims cover performance of the limitation in the mind but for the recitation of generic computer components, which falls within the “Mental Processes” grouping of abstract ideas. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 10, 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0308293, to DeCia et al. (hereinafter DeCia).

As per claim 1, and similarly with respect to claim 11, DeCia discloses an apparatus for controlling image recording of a vehicle comprising: an input device configured to receive image recording setting information (e.g. see Figs.2 and 3, block 306, wherein processor 218 receives information pertaining to key-off state which dictates operating mode of the camera); and a controller configured to determine whether to control charging of a battery or an image recording operation according to whether the image recording setting information is input and whether the vehicle is in a starting state (e.g. see Fig. 3, and paragraph 0073, wherein the controller controls recording based upon key-off state, which is indicative of a starting state).  

As per claim 2, and similarly with respect to claim 12, DeCia discloses the features of claims 1 and 11, respectively, and further discloses wherein the image recording setting information includes time information of the image recording operation when the vehicle is parked (e.g. see paragraph 0073, wherein timer duration of the vehicle being in the key-off state, which would be indicative of the vehicle being parked).

As per claim 3, and similarly with respect to claim 13, DeCia discloses the features of claims 1 and 11, respectively, and further discloses wherein the controller performs a control to fully charge the battery when it is determined that the image recording setting information is input and the vehicle is in the starting state (e.g. see paragraph 0059, wherein when it is determined that the battery is low, in the key-off state where camera operation is controlled, the vehicle is started to charge the battery).

As per claim 4, and similarly with respect to claim 14, DeCia discloses the features of claims 1 and 11, respectively, and further discloses wherein the controller calculates a charge amount corresponding to the image recording setting information and performs a control to charge the battery additionally by the calculated charge amount when it is determined that the image recording setting information is input and the vehicle is in the starting state (e.g. the Office notes that the controller calculates charging based upon key-off (i.e. setting information); the Office further notes that the charge amount would comprise necessary charge to reach a full state).

As per claim 10, and similarly with respect to claim 20, DeCia discloses the features of claims 1 and 11, respectively, and further discloses wherein the controller does not control the charging of the battery or the image recording operation when the image recording setting information is not input (e.g. the Office notes that the controller would not control charging of the battery or recording when no power is supplied to the system).

Allowable Subject Matter
Subject to the rejections and objections herein, claim 5 would be allowable if amended to include the features of the claim which it depends upon.  Accordingly, dependent claims 6-9 would be allowable for the same reasons.  The features of claim 5 which renders the subject matter potentially allowable is the feature of wherein the controller controls the image recording operation according to whether a battery charge amount is received in real time when it is determined that the image recording setting information is input and the vehicle is not in the starting state, which when viewed in based upon the prior art of record renders the claim novel and non-obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication Nos. 2019/0122460 and 2018/0367731, which relate to vehicle camera systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES M MCPHERSON/Examiner, Art Unit 3669